                                                                            FILED
                  IN TIIE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA                            MAR 18 2020
                            MISSOULA DIVISION                               Clerk, US C
                                                                            District Of M 0 urts
                                                                            Missoula Di~;~~~~a


 UNITED STATES OF AMERICA,                         CR 19-07-M-DWM-l

              Plaintiff,

       vs.                                                 ORDER

 CHARLES WAYNE BLISS,

              Defendant.


      On February 13, 2020, Charles Wayne Bliss was sentenced to a guideline

sentence of 151 months imprisonment followed by five years of supervised release

after pleading guilty to one count of conspiracy to distribute methamphetamine.

(Doc. 112.) Bliss now moves for reconsideration of the sentence. However, a

court does not have authority to alter a sentence except in limited circumstances,

none of which exist here. See 18 U.S.C. § 3582(c); Fed. R. Crim. P. 35.

      Accordingly, IT IS ORDERED that Charles Wayne Bliss's motion (Doc.

119) is DENIED.

      DATED this I a a y of March, 2020.




                                                    oll y, District Judge
                                       United S~tes Di trict Court
